DETAILED ACTION

1. It is hereby acknowledged that 16/383268 the following papers have been received and placed of record in the file: Amendment date 11/19/20

2. Claims 1-20 are examined.  Claim 11 has been amended.  

Claim Rejections - 35 USC § 102
3.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.  Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)2 as being anticipated by NPL-3GPP TSG-CT WG1 Meeting #103 C1-171444 Spokane (WA), USA, 3-7 April 2017 Herein referred to as 3GPP

Regarding claim 1, 3GPP teaches a method in a user equipment (UE) supporting registration using third generation partnership project (3GPP) access and using non-3GPP access, the method comprising:

receiving, by the UE, a REGISTRATION ACCEPT message using second registration procedures via non-3GPP access;(see 3GPP reason for change, and section 10.5.5.A  explains Attach accept message or routing area update message or routing accept area accept) and keeping, by the UE, the first emergency information after receiving the REGISTRATION ACCEPT message.(see 3GPP10.5.5.34 and 10.5.5.A explains ignore additional emergency numbers provided by a different PLMN via WLAN for detection of emergency calls via 3GPP access)

Regarding claim 2, 3GPP taught the method of claim 1, as described above. 3GPP further teaches wherein the first registration procedures comprise registration procedures with a first network. (see 3GPP section 4.4.4.6 explains location updating accepted by network)  

Regarding claim 3,   3GPP taught the method of claim 2, as described above.  3GPP further teaches wherein the registration procedures with the first network comprise registration procedures via 3GPP access. (see 3GPP reason for change, section 4.4.4.6 and 10.5.55 A explains PLMN via 3GPP access  and emergency calls on 3GPP)

Regarding claim 4,  3GPP taught the method of claim 1, as described above.  3GPP further teaches comprising storing, by the UE, an indication of an access type via which the first 

Regarding claim 5,    3GPP taught the method of claim 2, as described above.  3GPP further teaches wherein the second registration procedures comprise registration procedures with a second network. (see 3GPP  reason for change, section 4.4.4.6 and 10.5.55 A explains WLAN access)

Regarding claim 6,    3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein the REGISTRATION ACCEPT message does not contain second emergency information. (see 3GPP reason for change, section 4.4.4.6 and 10.5.55 A simply explains location updating accept message, thus can be considered to not have second emergency information)

Regarding claim 7,   3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein the first emergency information comprises an extended emergency number list information element (IE) or data from an extended emergency number list IE. (see 3GPP explains including emergency number list IE)

Regarding claim 8,   3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein the REGISTRATION ACCEPT message is received from a network of a different country than a country associated with a current location of the UE. (see 3GPP section 

Regarding claim 9, 3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein the REGISTRATION ACCEPT message contains second emergency information. (see 3GPP 4.7.3.1.3 explains attach accept message include DCN-ID vale together with PLMN code and and shared newterk or in multi-operator core network with common GERAN, and the CN operator IE, the MS shall store the included DCN-ID value with the PLMN identity indicated in the PLMN identity of tire CN operator IE, and the included DCN-ID value with the PLMN identity indicated in the RAI in a DCN-ID list. Further explains the list stored in the mobile equipment shall be replaced on each receipt of the Emergency Number List IE and routing area update accept message)  

Regarding claim 10,   3GPP taught the method of claim 2, as described above.  3GPP further teaches wherein the first emergency information is valid at the first network. (see  3GPP 4.4.4.6 and 4.7.5.1.3, explains emergency number list li are valid only in networks in the same country)

Regarding claim 11,    3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein the first or second registration procedures comprise registering a presence of the UE by means of at least one of a tracking area update procedure, an attach procedure in the-an evolved packet system (EPS), or a registration procedure in the-a_5G system (5GS). (see 3GPP section 4.7.5.1.3 explains routing area update and tracking area update)



Regarding claim 13, 3GPP taught the method of claim 9, as described above.  3GPP further teaches wherein keeping the first emergency information comprises discarding the second emergency information. (see 3GPP reason for change, section 4.4.4.6 explains replaced on each receipt of the emergency number list IE, and each occurrence of routing area update accept)

Regarding claim 14, 3GPP teaches a user equipment (UE) supporting registration using third generation partnership project (3GPP) access and using non-3GPP access, the UE comprising:
a memory; and
a processor coupled to the memory, the processor configured to:
store first emergency information received using first registration procedures; (see 3GPP section 4.4.4.6 explains mobile store list and PLMN code provided by network which includes emergency numbers)
receive a REGISTRATION ACCEPT message using second registration procedures via non-3GPP access; (see 3GPP section 10.5.5.A  explains Attach accept message or routing area update message) and
keep the first emergency information after receiving the REGISTRATION ACCEPT message. (see 3GPP10.5.5.34 and 10.5.5.A explains ignore additional emergency numbers provided by a different PLMN via WLAN for detection of emergency calls via 3GPP access)

Regarding claim 15,   3GPP taught the UE of claim 14, as described above.  3GPP further teaches wherein the first registration procedures comprise registration procedures with a first network via 3GPP access.  (see 3GPP reason for change, section 4.4.4.6 and 10.5.55 A explains PLMN via 3GPP access  and emergency calls on 3GPP)

Regarding claim 16,  3GPP taught the UE of claim 14, as described above.  3GPP further teaches wherein the processor is further configured to store an indication of an access type via which the first emergency information was received. (see 3GPP 4.4.4.6 explains store LAI and current selected access technology, TMSI)  

Regarding claim 17,  3GPP taught the UE of claim 15, as described above.  3GPP further teaches wherein the second registration procedures comprise registration procedures with a second network. (see reason for change, section 4.4.4.6 and 10.5.55 A explains WLAN access)

Regarding claim 18,  3GPP taught the UE of claim 14, as described above.  3GPP further teaches wherein the first emergency information comprises an extended emergency number list information element (IE) or data from an extended emergency number list IE. (see explains including emergency number list IE)

Regarding claim 19, 3GPP taught the UE of claim 14, as described above.  3GPP further teaches wherein the REGISTRATION ACCEPT message is received from a network of a different country than a country associated with a current location of the UE. (see section 4.7.3.1.3 

Regarding claim 20, 3GPP teaches a non-transitory computer readable medium comprising instructions that when executed by a user equipment (UE) supporting registration using third generation partnership project (3GPP) access and using non-3GPP access, cause the UE to: 
store first emergency information received using first registration procedures; (see 3GPP section 4.4.4.6 explains mobile store list and PLMN code provided by network which includes emergency numbers) receive a REGISTRATION ACCEPT message using second registration procedures via non-3GPP access; (see 3GPP section 10.5.5.A  explains Attach accept message or routing area update message)  and keep the first emergency information after receiving the REGISTRATION ACCEPT message. (see 3GPP10.5.5.34 and 10.5.5.A explains ignore additional emergency numbers provided by a different PLMN via WLAN for detection of emergency calls via 3GPP access)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478